Citation Nr: 1445715	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  06-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In November 2009, the Board reopened the claims for service connection for right and left knee disabilities, and remanded the claims for service connection, on the merits, as well as the claim for service connection for low back disability, for additional development.  In September 2011, the Board again remanded the claims for additional development.  In a September 2012 decision, the Board denied the Veteran's claims and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the Board decision and remanded the claims.  

In September 2014, the Veteran submitted additional evidence.  The Board acknowledges that no waiver of initial RO review accompanied this new evidence.  However, as the Board is remanding the appeal, solicitation of a waiver would only further delay the disposition of the appeal.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that his right knee disability is directly related to his military service.  The Veteran also contends that his low back disability and left knee disability are either directly related to his military service or secondary to his right knee disability.

In regards to the Veteran's claim for a right knee disability, in September 2014, the Veteran submitted another private opinion from Dr. H.  Dr. H stated that in his medical opinion, it was more likely the problem with pain and stiffness in the right knee joint was a direct cause from the Veteran's injury in 1979.  Dr. H explained that this opinion was based on his review of the Veteran's records of when the Veteran was injured in the year of 1979 when he was in the service.  However, the examiner failed to provide any rationale for this opinion beyond the review of service records and, in turn, it cannot be the basis for an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).   Nevertheless, the Board finds that a remand is necessary to obtain a VA addendum opinion addressing the newly submitted private opinion.  

In regards to the Veteran's left knee disability and low back disability, the Board finds that the claims are inextricably intertwined with his claim for service connection for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, as explained in the May 2014 Memorandum Decision, the January 2012 neurosurgeon failed to address the May 2009 private opinion that related the Veteran's low back disability to his right knee disability, as directed in the September 2011 Board remand.  As such, if service connection is granted for the Veteran's right knee disability, addendum opinions should be obtained in regards to the Veteran's other claimed disabilities.  

Finally, the Board notes that the Veteran has not been provided notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  As such, on remand the Veteran should be provided with the appropriate notice.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b), and pursuant to Dingess-Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records, both VA and private, for his right knee, left knee, and low back disabilities.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

3. Thereafter, return the case to the VA physician who provided the December 2011 VA opinion for an addendum opinion concerning the etiology of the Veteran's right knee disability and left knee disability.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and answer the questions posed below, or if this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is related to his active military service, to include the 1979 in-service treatment?  

In providing the opinion, the physician must address a May 2009 private opinion by Dr. H, an August 2010 VA examination certificate, a May 2014 private opinion by Dr. H, and any lay statements of record.  

If, and only if, the physician concludes that the Veteran's right knee disability is related to service, the physician should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was (a) caused by, or (b) aggravated by his right knee disability?  If aggravation occurred, the physician should quantify, if possible, the extent to which the disability was aggravated.

Again, in providing the opinion, the physician must address the May 2009 private opinion by Dr. H, August 2010 VA examination certificate, May 2014 private opinion by Dr. H, and any lay statements of record.  

The physician is requested to provide a thorough rationale for any opinion provided.  

4. If, and only if, service connection is granted for the Veteran's right knee disability, return the case to the VA physician who provided the January 2012 VA opinion for an addendum opinion concerning the etiology of the Veteran's low back disability.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and answer the questions posed below, or if this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was (a) caused by, or (b) aggravated by his right knee disability?  If aggravation occurred, the physician should quantify, if possible, the extent to which the disability was aggravated.

In in providing the opinion, the physician must address the May 2009 private opinion by Dr. H, the August 2010 VA examination certificate, May 2014 private opinion by Dr. H, and any lay statements of record.  

The physician is requested to provide a thorough rationale for any opinion provided.  

5. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



